Citation Nr: 1044014	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-05 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Evaluation of Hodgkin's disease with residual radiation scars, 
currently rated as noncompensable. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) Regional 
Office (RO).  Jurisdiction rests with the Los Angeles, California 
RO.  

The Board notes that service connection for a teeth disability 
was previously denied by the RO. 


FINDINGS OF FACT

1.  There has been no recurrence of the Hodgkin's disease 
(instead, it is still in remission).   

2.  The appellant has not been treated for Hodgkin's disease in 
proximity to or since his claim.

3.  The left upper back scar exceeds six inches and there is 
underlying tissue damage.  

4.  The right lower neck scar is slightly raised.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for Hodgkin's disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1- 4.7, 4.117, Diagnostic Code 7709.  

2.  Left upper back scar is 10 percent disabling.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 4.118 Diagnostic Code 7801 (2010).

3.  Right lower neck scar is 10 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
dated in August 2004, March 2006 and July 2008.  The Board notes 
that the appellant is challenging the disability evaluation 
assigned following the grant of service connection.  In Dingess, 
the U.S. Court of Appeals for Veterans Claims held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, supra. 
at 490-191.  Thus, VA's duty to notify in this case has been 
satisfied.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In 
connection with the current appeal, appropriate examinations have 
been conducted.  We note that the VA examinations were adequate.  
The examiner reviewed the history, established clinical findings 
and provided reasons for the opinions.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis 

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.  We conclude that 
the disability has not significantly changed and a uniform rating 
is warranted.  

The appellant has appealed the denial of a compensable rating for 
Hodgkin's disease with residual radiation scars.  His disability 
is rated under DC 7709.  Under the applicable rating criteria, 38 
C.F.R. § 4.117, Diagnostic Code 7709, a 100 percent rating is 
warranted for Hodgkin's disease when there is active disease or 
during a treatment phase.  A note to Diagnostic Code 7709 
provides that the 100 percent rating shall continue beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy, or other therapeutic procedures.  If there has been 
no local recurrence or metastasis, the disorder shall be rated on 
the residuals.  38 C.F.R. § 4.117, DC 7709. 

The evidence shows that in January 1995, Hodgkin's disease, mixed 
cellularity, mediastinal lymph nodes (A and B) was diagnosed.  In 
September 1995, it was reported that the appellant successfully 
completed his chemotherapy for Hodgkin's disease.  

The appellant was afforded a VA compensation and pension 
examination in October 2004.  During this examination , Hodgkin's 
disease/Hodgkin's lymphoma, in remission, likely associated with 
Agent Orange exposure was diagnosed.  

In his May 2005 Notice of Disagreement, the appellant related 
that his sickness began years before he was diagnosed.  The 
appellant stated that he was told during his chemotherapy and 
radiation that both treatments had serious side effects and that 
the cancer could metastasize on another organ or part of the 
body.  He related that he was remission but he was not cured 
which means that he still had the condition.  

In the September 2006 VA compensation and pension examination, it 
was noted that the appellant was diagnosed with Hodgkin's disease 
involving the thorax, after he developed progressively worsening 
left-sided chest pain.  He received 35 radiation treatments over 
a two month period from September 1995 to October 1995.  As a 
result of the radiation burns, he developed melanoma stage IV on 
the left upper back and subsequently had skin cancer removed 
which was followed by left axillary lymph node dissection.  It 
was noted that over the past years the appellant had also been 
diagnosed with basal cell carcinoma and squamous cell carcinoma , 
requiring excision from the chest, back, face and arms.  The 
appellant reported that he was not taking medication for his 
Hodgkin's disease and stated that he has been in remission.  He 
denied fever, chills or night sweats but reported having 
intermittent shortness of breath and intermittent pain in the 
back due to surgery.  Examination revealed no palpable lymph 
nodes and no evidence of acute respiratory distress.  His lungs 
examination was normal and cardiovascular examination 
unremarkable.  There were also no appreciable palpable lymph 
nodes on examination.  

Hodgkin's lymphoma, status post chemotherapy and radiation 
treatment, in remission; melanoma of the left upper back, status 
post excision, secondary to radiation treatment for Hodgkin's 
disease; scars on the chest, neck, and upper left shoulder, 
secondary to skin cancer excision related to radiation treatment 
for Hodgkin's disease; and scars on the left upper back and left 
axilla secondary to melanoma surgery, related to the radiation 
for Hodgkin's disease were diagnosed.  The examiner noted that 
the appellant had multiple scars on the anterior chest and left 
upper back due to skin cancer removal.  The examiner opined that 
because the appellant had received radiation treatment to the 
thorax, i.e. involving the chest and upper back for his Hodgkin's 
disease, it is at least as likely as not that the appellant 
suffered radiation burns to the skin from the XRT.  He opined 
that the skin cancer involving the face is less than likely a 
result of the radiation treatment for Hodgkin's disease because 
the appellant did not receive radiation for the Hodgkin's disease 
on his face.  

In another September 2006 examination, a history of fractured 
teeth since 1995 was noted.  It was found that a diagnosis of 
fractured teeth was not possible because "cannot correlate cause 
and effect."  X-ray results were within normal limits.  The 
examiner opined that the diagnosis was equally likely (50%) a 
result of calcium destruction due to radiation therapy.  

The appellant related in February 2007 that he was in remission 
but that remission meant dormant not cured.  He stated that he 
lived in fear that his condition will return.  He reported being 
constantly sick and that all his dentists told him that his teeth 
problems were from chemotherapy and radiation.  

In light of the evidence presented, we find that a higher rating 
for Hodgkin's disease is not warranted based on local recurrence 
or metastasis.  In this regard, the evidence indicates that the 
appellant's Hodgkin's disease is in remission.  We also note that 
he went into remission years before the claim and that he has not 
had surgical, radiation or antineoplastic treatment within the 
six months prior to the claim or since the claim.  Examination in 
September 2006 revealed a diagnosis of Hodgkin's lymphoma, status 
post chemotherapy and radiation treatment, in remission.  
Hodgkin's disease/Hodgkin's lymphoma, in remission, likely 
associated with Agent Orange exposure was also diagnosed in 
October 2004.  The Board further notes that the appellant has 
acknowledged that his Hodgkin's disease is in remission and that 
he was not receiving treatment for such.  

We acknowledge the appellant's assertions that he has been sick.  
We have considered such lay evidence and find that the lay 
statements are non-specific and do not provide a basis to 
establish a higher evaluation.  The more probative evidence 
consists of that prepared by neutral skilled professionals.  
Accordingly, we find that the Hodgkin's disease is in remission 
and that higher rating on this basis is not warranted.  

As discussed above, Diagnostic Code 7709 provides that if there 
has been no local recurrence or metastasis of Hodgkin's disease, 
the appellant should be rated for the residuals of his 
disability.  Examination in September 2006 diagnosed melanoma of 
the left upper back, status post excision, secondary to radiation 
treatment for Hodgkin's disease; scars on the chest, neck, and 
upper left shoulder, secondary to skin cancer excision related to 
radiation treatment for Hodgkin's disease; and scars on the left 
upper back and left axilla secondary to melanoma surgery, related 
to the radiation for Hodgkin's disease were diagnosed.  

The Board notes that the rating criteria for scars were changed 
during the pendency of this appeal, effective October 2008.  
However, the amended regulations were specifically effective for 
applications for benefits received by the VA on or after October 
23, 2008.  As the appellant's claim was filed prior to October 
2008, his disability is rated under the prior rating criteria for 
scars.

Before October 2008, the rating criteria for scars provided that 
evaluations of scars of the head, face, or neck may be assigned 
based on the degree of disfigurement that is present.  A 10 
percent evaluation is for assignment with one characteristic of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  A 30 
percent rating is warranted when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features, or; with two or three 
characteristics of disfigurement.  A 50 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features, or; with four or five characteristics of 
disfigurement.  An 80 percent rating is warranted when there is 
visible or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of features, 
or; with six or more characteristics of disfigurement.  See 38 
C.F.R. § 4.118, Diagnostic Code 7800, Note (1)

The 8 characteristics of disfigurement for purposes of evaluation 
under Diagnostic Code 7800 are: A scar 5 or more inches (13 or 
more cm.) in length; a scar at least one- quarter inch (0.6 cm.) 
wide at widest part; the surface contour of a scar is elevated or 
depressed on palpation; a scar adherent to underlying tissue; 
hypo-or hyper-pigmented scarring in an area exceeding six square 
inches (39 sq. cm.); abnormal skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); missing underlying soft tissue in an area 
exceeding six square inches (39 sq. cm.); and skin indurated and 
inflexible in an area exceeding six square inches (39 sq. cm.).

A 10 percent evaluation is warranted for scars (other than head, 
face, or neck), in an area or areas exceeding 6 square inches (39 
sq. cm.) that are deep or that cause limited motion.  Such scars 
in an area or areas exceeding 12 square inches (77 sq. cm.) that 
are deep or that cause limited motion warrant a 20 percent 
evaluation.  A deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 and Note 
(2).

A 10 percent evaluation is warranted for scars (other than head, 
face, or neck) in an area or areas of 144 square inches (929 sq. 
cm.) or greater, that are superficial and that do not cause 
limited motion.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 
percent evaluation is warranted for superficial unstable scars.  
An unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar. 38 C.F.R. § 4.118, 
Diagnostic Code 7803 and Note (1).  Under Diagnostic Code 7804, 
superficial scars that are painful on examination warrant a 10 
percent evaluation.  A scar may also be rated based on limitation 
of function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.

Here, examination in September 2006 revealed: a well-healed, 
hypopigmented, level, linear scar, measuring 6 x .1 cm on the 
right mid chest; a slightly raised, circular scar, measuring 1.5 
cm in diameter on the right lower neck; a slightly raised, 
circular scar, measuring 2 cm in diameter on the right upper 
chest; a slightly raised, hypopigmented, circular scar, measuring 
1 cm in diameter on the left upper chest and left lateral lower 
chest; a well healed, hypopigmented, linear scar, measuring 9.5 x 
.1 cm in the left anxillary region; and a slightly raised, 
hypopigmented, circular scar, measuring 1 cm in diameter on the 
left upper shoulder.  The scars were without tenderness, 
disfigurement, ulceration, adherence, instability, tissue loss, 
keloid, hyperpigmentation, abnormal texture, or limitation of 
motion.  

We note that the scars on the chest, axillary and shoulder were 
not noted to be painful on examination and/or do not meet the 
size requirements for a higher rating.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2010).  

However, the evidence shows that the appellant has a scar on the 
right lower neck that is slightly raised.  The above finding 
warrants a 10 percent rating under DC 7800.  In this regard, we 
note that one of eight characteristics of disfigurement, the 
surface contour of a scar is elevated or depressed on palpation, 
have been met.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2010).  


We note that examination of the skin also revealed a well-healed, 
depressed, linear scar, measuring 12 x .3 cm, on the left upper 
back.  There was underlying tissue loss greater than 6 square 
inches.  There was no tenderness, disfigurement, ulceration, 
adherence, instability, keloid, hypopigmentation, 
hyperpigmentation, abnormal texture or limitation of motion.  
These findings warrant a 10 percent rating under DC 7801.  In 
this regard, we note that it is shown that the left upper back 
scar exceeds six square inches and there is underlying tissue 
damage.  Although we acknowledge that the scar measured 12 
inches, we find that because it does not exceed 12 square inches 
a 20 percent rating is not for application.  Rather, his left 
upper back scar meets the requirements for a 10 percent rating 
and no more.  

The Board also notes that the appellant has related that his 
dental problems were caused by his Hodgkin's disease to include 
his radiation treatment.  In September 2006, the appellant 
reported that he was told by his dentist that the radiation and 
chemotherapy caused his teeth to fracture.  Fractured teeth were 
diagnosed by history.  The examiner noted that some teeth were 
crowned.  Examination revealed normal mandible and maxilla.  
Examination of the ramus and palates revealed no abnormal 
findings.  The temporomandibular articulation revealed the inter-
incisal motion was more than 40 mm and the range of the left and 
right lateral excursion was more than 4mm.  Examination revealed 
fractured teeth at #12, 13.  X-ray results were within normal 
limits.  The VA examiner found that for the appellant's claimed 
condition of fractured teeth, a diagnosis was not possible 
because "cannot correlate cause and effect."  However, he 
opined that it was equally likely (50%) as a result of calcium 
destruction due to radiation therapy.  

Although the appellant's fractured teeth have been determined 
equally likely caused by radiation therapy, a review of the 
criteria for compensation under 38 C.F.R. § 4.150, DCs 9900-9916, 
reveals that a compensable rating for the teeth are not 
warranted.  Examination in September 2006 revealed normal 
mandible, maxilla, ramus and palates.  There is also no showing 
of loss of teeth.  As such, Diagnostic Codes 9900-9904 and 9906-
9916 are not for application.  To warrant a 10 percent rating for 
temporomandibular articulation under DC 9905 the evidence must 
show inter-incisal range 31-40 mm and/or range of lateral 
excursion 0 to 4mm.  Temporomandibular articulation revealed the 
inter-incisal motion was more than 40 mm and the range of left 
and right lateral excursion was more than 4 mm, such findings do 
not warrant a compensable rating under DC 9905.  

The Board notes that the appellant is competent to report that 
his disability is worse than evaluated.  However, the more 
probative evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that a rating of 10 
percent disabling for residuals of Hodgkin's disease is warranted 
and no more.

We also note that the appellant has been credible describing his 
history and his situation since the discovery of the malignant 
process.  However, that evidence confirms that he has been in 
remission for a long time, that he has not been undergoing the 
contemplated treatment and even when we accept that he feels 
sick, such lay evidence is non-specific and does not provide a 
basis to assign a higher evaluation.

Extraschedular consideration

Regarding referral for extraschedular consideration, 
consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. 
Cir. 2009).  The first question is whether the schedular rating 
adequately contemplates the veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the Board finds that the record reflects that the appellant 
has not required frequent periods of hospitalization for his 
disability and that the manifestations of the disability are 
contemplated by the schedular criteria.  Therefore, there is no 
reason to believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.  


ORDER

A compensable rating for Hodgkin's disease is denied.  

A 10 percent rating for left upper back scar as a residual of 
Hodgkin's disease is granted, subject to the laws and regulations 
governing the payment of VA benefits.  

A 10 percent rating for right lower neck scar as a residual of 
Hodgkin's disease is granted, subject to the laws and regulations 
governing the payment of VA benefits.  


____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


